Citation Nr: 1421633	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-13 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from September 1983 to December 1983.  He also served in the United States Army Reserve with periods of ACDUTRA from December 1983 to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2013, the Appellant testified at a videoconference Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's electronic claims file.  In June 2013, the Board remanded the case for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Appellant's Crohn's disease was incurred during ACDUTRA.


CONCLUSION OF LAW

The requirements for establishing service connection for Crohn's disease have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim for service connection for Crohn's disease.  In light of this full grant of the benefit sought, the Board finds that further discussion regarding the provisions of the Veterans Claims Assistance Act (VCAA) of 2000 compliance is unnecessary at this time.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. §  3.6(a).  In this case, as the Board grants service connection for Crohn's disease on the basis that it was incurred during a period of ACDUTRA, the Appellant is considered a Veteran for VA purposes.

The Veteran contends that his diagnosed Crohn's disease had its onset during a period of ACDUTRA.  The Veteran had verified service in the United States Army Reserve from December 1983 to August 1989 with periods of ACDUTRA.  The evidence shows that a July 1986 surgery revealed the Veteran had Crohn's disease manifested by "marked inflammatory change of the ileum."  An April 2010 letter from J.I., M.D. notes that Crohn's disease is often very indolent before it is finally diagnosed and that it is almost certain that the Veteran had his Crohn's disease at least since 1984.  The letter also noted that the Veteran had reported a history of cramping and diarrhea prior to the diagnosis of Crohn's disease in 1986.  At his April 2013 Board hearing, the Veteran credibly testified as to symptoms of cramping, diarrhea and other gastrointestinal problems beginning in 1984.  

The Board acknowledges that the VA examiner opined that the Veteran's Crohn's disease is less likely as not a result of disease incurred during active duty service or training and that the disease was less likely as not aggravated beyond normal progression by ACDUTRA.  However, the VA examiner did not provide a rationale for his negative opinion, other than to note that no symptoms were documented during the Veteran's period of ACDUTRA in 1983.  Moreover, the examiner did not consider the Veteran's competent lay statements of symptomatology from 1984 to 1989 while he was in the reserves and presumably had periods of ACDUTRA.  Therefore, the Board accords this medical opinion no probative value.  

It is clear from the Veteran's lay testimony, the 1986 surgical report and the April 2010 letter from J.I., M.D. that the Veteran's Crohn's disease commenced at some point between 1984 and 1986.  Although it is not clear exactly when the Veteran's periods of ACDUTRA were during this same period, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, the evidence is at least in equipoise as to whether the Veteran's Crohn's disease commenced during a period of ACDUTRA between 1984 and 1986.  "[B]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, entitlement to service connection for Crohn's disease is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Crohn's disease is granted.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


